 

Case 7:20-cv-00267-DC Document1 Filed 11/20/20 Page 1 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT Court.

for the
MIDLAND District of [|

 

__ WESTERN TEXAS Division

Mr. Vincent A. Achinike cuens. 1% AD -(N=-2 Lb 1-DC

(to be filled in by the Clerk's Office)
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-\y-

Jury Trial: (check one) [/]Yes [_|No

TechnipFMC

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Pm ee eee ee ee

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name Vincent A. Achinike
Street Address 6703 Spur Drive
City and County Midland, Midland County -
State and Zip Code Texas, 79705
Telephone Number 903 - 505- 0366 a
E-mail Address achivinc@yahoo.com

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.
Case 7:20-cv-00267-DC Document1 Filed 11/20/20 Page 2 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
cee sess se

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

TechnipFMC USA, INC

Oil Field Services Company

 

41740 Katy Freeway _

 

 

Houston, Harris County

Texas, 77430

 

 

(281) 870-1111
mverkim@technip.com

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pro Se 7 . 12/16) Complaint for Joyment Discrimination

Ih.

Case 7:20-cv-00267-DC. Documentd Filed 4142026

dD ot
STOIC Faye o OT ¢

Cc. Place of Employment

The address at which J sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name TechnipFMC USA, INC _

Street Address 8950 E.Interstate2000;0;0

City and County Odessa, Ector County

State and Zip Code Texas, 79766 _

Telephone Number (432) 381-9706 ee
Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Ooo

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000 to 2000c-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in

Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

 

Relevant state law (specify, if known): .

 

Relevant city or county law (specify, if known):
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 7:20-cyv-00267-DC. Doc ue. +} Clo 141/92 O/9O

Pree raya LS Page 4 ot f

Pro Se7 (Rev. 12/16) Complaint for Employment Discrimination

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number cach claim and
write a short and plain statement of cach claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

ORSON

Other acts (specify):

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
April 14th 2018, September 15th 2018, October 4st 2018, and November 18th 2018

 

 

 

 

 

Cc, I believe that defendant(s) (check one):
is/are still committing these acts against me.
Cj is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race
color
L] gender/sex
CJ religion re _
national origin - | . 7
age (year of birth) —_ | (only when asserting a claim of age discrimination.)
[1] disability or perceived disability (specify disability)

E. The facts of my case are as follows. Attach additional pages if needed.
 

Case 7:20-cv-00267-DC Document1 Filed 11/20/20 Page 5 of 7

Pro Se 7 (Rev. 12/16) Complaint for 1 Discrimination
-Pro Se 7 (Rev. 12/16) Complaint for Employment Discriminator

Please see Additional Court Documents.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

12/10/ 2018 _
B. The Equal Employment Opportunity Commission (check one):
[] has not issued a Notice of Right to Suc letter.
issued a Notice of Right to Sue letter, which I received on (date) 09/27/2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

CI 60 days or more have elapsed.
[| less than 60 days have clapsed.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.
Case 7:20-cv-00267-DC Document1 Filed 11/20/20 Page 6 of 7

ADDITIONAL COURT DOCUMENT |
E. The facts of my case are as follows. Attach additional pages if needed.
Dear Judges,

For clarity, I Mr. Vincent A. Achinike was a former Field Service Quality Coordinator with
Halliburton Production Solution, Field Supervisor with Nabors Completion and Production
Services Company and Field Supervisor with Key Energy Services with over 25 years of
extensive knowledge in oil and gas field operation.

Personal Harm: On or about April 14th, 2018, I was suspended for two weeks while my mentor
at that time, Mr. Kenrick Spencer (white male) was only suspended for a week. On or about
September 15th, 2018, I was sent to a job site for 9 days with no place to sleep and incomplete
tools to work with. I was set up for failure. I was not fully compensated for my time by Mr. Gray
Dumas (Manager). October Ist, 2018, I was called in by my manager Gray Dumas. He told me
"Do you realize that you have two weeks outstanding PTO (paid time off), take it and go look for
a job. Your kind is no longer here. Look around, how many blacks do you see?" November 18th,
2018, Gray Dumas sent Mr. Chance Sauceda for retaliation, i was removed from a jobsite by Mr.
Chance Sauceda. November 26th, 2018, I was issued a letter of recognition for individual value
and excellence. However, the letter was back dated to September 10, 2018 to silent me.
December 5th, 2018, I was terminated from my position. RESPONDENT'S REASON FOR
ADVERSE ACTION No reason was given to me for the above actions I believe I have been
discriminated against because of my race (black), my National Origin (Nigeria) and my color.
All in violation of Title VII of the Civil Rights Acts of 1964, as amended.

V. Relief State briefly and precisely what damages or other relief the plaintiff asks the
court to order. Do not make legal arguments. Include any basis for claiming that the
wrongs alleged are continuing at the present time. Include the amounts of any actual
damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages

Field Service Order # 417569, 417568, 417567 and 417566, these reflect nine days of continuous
and sleepless 24 hours operation; a four pad well not paid. 339 billable hours not paid.

Straight hours: 80 x 22.25 =$ 1,780

(Overtime is time and half) Overtime hours 259 x 33.375 = $ 8,644.125
$ 1,780 + $ 8,644.125 = $ 10,424.125

Per diem of $ 35.00 per day: 9 days x 35 = $315.00

Individual performance bonus target for 2018 is at 3.0 % to 200 % of my eligible 2018 earning
($ 25,000).

Compensatory damages: due to pain and suffering and mental anguish: $ 200,000
I was terminated on December Sth, 2018. I was unemployed for 8 months: = $ 89,000
Total Compensatory Damage: = $ 324,739.125
 

Case 7:20-cv-00267-DC Documerntt—Pied 4+4/7026—Page Pur 7

 

 

 

 

 

 

 

Pre Se 7 Rev. 12/16) Complaint for Employment Discrimination

Please See Additional Court Document.

 

 

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 11/19/2020

Signature of Plaintiff AAA LQ

Printed Name of Plaintiff Vincent A. Achinike

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

 

Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 
